In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00095-CV

PATRICK GRIFFITH AND CONNIE                  §     On Appeal from the 442nd District
GRIFFITH, Appellants                               Court
                                             §
                                                   of Denton County (2011-20256-158)
V.                                           §
                                                   October 11, 2018
                                             §
FEDERAL NATIONAL MORTGAGE                          Opinion by Justice Birdwell
ASSOCIATION, Appellee


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and remanded to the trial court for further proceedings consistent

with this opinion.

       It is further ordered that appellee Federal National Mortgage Association shall

pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Wade Birdwell_________________
                                           Justice Wade Birdwell